To compel respondent board to issue their order for the amount of damages found in favor of relator, in a highway opening' case.
*1433Granted January 22, 1861.
The. jury found the taking necessary and assessed the damages and their finding was filed in the town clerk’s office,' but was not certified by the justice, as required by law. The amount of the damages was levied and collected by tax and the road opened.
Held, that the town could not resist 'the payment of the damages to relator, on the ground that the justice had failed to certify the finding. Held, also, that the township authorities could not refuse to make payment for lands taken for a highway in 1859, on the ground that the road was laid out over the same line in 1857, because there was no law in 1857 under which a highway coxtld be legally laid out through condemnation of the land to be taken therefor.